UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-4602


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DEARNGRE TRYVON KELLEY,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Catherine C. Eagles, District Judge. (1:16-cr-00099-CCE-1)


Submitted: February 5, 2018                                  Decided: February 23, 2018


Before MOTZ and WYNN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, Kathleen A. Gleason, Assistant Federal Public
Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Greensboro, North
Carolina, for Appellant. Matthew G.T. Martin, United States Attorney, Michael A.
DeFranco, Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Dearngre Tryvon Kelley pled guilty to possession of a firearm by a convicted

felon, 18 U.S.C. § 922(g)(1) (2012). He was sentenced to 60 months in prison. Kelley

appeals, raising one issue. We affirm.

       According to the presentence investigation report, Kelley’s base offense level was

20 because he had a previous felony conviction of North Carolina common law robbery,

which the probation officer deemed a crime of violence. See U.S. Sentencing Guidelines

Manual § 2K2.1(a)(4)(A) (2015) (base offense level 20 if defendant committed offense

after sustaining one felony conviction of either a crime of violence or a controlled

substance offense).    Kelley initially contended that the North Carolina offense was

improperly treated as a crime of violence under the Guideline. However, in his corrected

opening brief, Kelley states that, in light of United States v. Gattis, 877 F.3d 150 (4th Cir.

2017), his argument lacks merit.

       In Gattis, we held that a “North Carolina common law robbery conviction

categorically qualifie[s] as a felony conviction for a crime of violence, as provided in

[USSG] § 2K2.1(a)(4)(A).” Id. at 152. As Kelley now concedes, Gattis is dispositive in

this case.

       We therefore affirm. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                                 AFFIRMED



                                              2